ATTORNEYS AT LAW
COSTA MESA

WOODRUFF, SPRADLIN
& SMART

Cag

Co mA AN DN fF WW NY

NM NO NO HN NY NY NO NO NO HF KF KF HF KF OF OF Oe
on Dn On FP WD NYO kK CO UO WAN WD Nn fF WY NYO KF CO

 

P 8:19-cv-01034-JFW-ADS Document 38 Filed 01/15/21 Page 1of1i Page ID #:306

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CRYSTAL MARLENE LEFF, CASE NO: 8:19-cv-01034 JFW (ADSx)
Plaintiff, BEFORE THE HONORABLE
JOHN F. WALTER
V. COURTROOM 7A
CITY OF GARDEN GROVE and DOES | ORDER RE JOINT STIPULATION
1 through 10, inclusive, FOR DISMISSAL
Defendants. HEARING DATES PENDING:
Type: Final Pretrial Conference
Date: February 5, 2021

 

 

Time: 8:00 a.m.
Type: Trial

Date: February 23, 2021
Time: 8:30 a.m.

GOOD CAUSE APPEARING, and in accordance with the parties’ Joint
Stipulation for Dismissal Pursuant to Federal Rules of Civil Procedure Rule 41, the
above-entitled action (8:19-cv-01034 JFW (ADSx)) is dismissed in its entirety, with
prejudice.

IT IS SO ORDERED

DATED: January 15, 2021 we thai

eee e John F. Walter
tates District Court Judge

1536535.1

 

 
